Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 18 August 1778
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Forbach le 18 aoust 1778
Avant toute chose mon cher et respectable amis permettez moi de vous demander de vos nouvelles? J’en recevois indirectement par M. de Keralio mais sa Maladie m’en a privée depuis pres de deux mois. Je ne veut pas que vous m’ecriviez vous meme je scait que vous ete trop occuppés, mais vous avez un petit fils, qui me paroit aussi obligeant qu’aimable, qui peut vous servir de secretaire. Je me recomande a lui, en lui faisant Mille amities pour scavoir coment se porte son respectable grand pere dont la Conservation et le bonheur, M’interesse au dela de toute expression.
Apres Cela Mon cher Monsieur franclin permettes moi de vous demander des Nouvelles de mon jeune neveux M. de fontevieux? Vous aves bien eut la bonte de me faire dire que La Duchesse de grammont etoit heureusement arrivée a boston, mais scavoir si ce pauvre jeune homme n’est pas mort en chemin? Scavoir ce qu’il est devenus depuis son arrivee? Et si Là republique et le général Wassington l’ont admis a L’honneur de Les servir? D’aillieurs je suis inquiette de scavoir coment il subsistera, et je ne scait coment m’i prendre pour lui faire toucher la pension de 1800 l.t. que je lui fait? Je desirerois mon cher Monsieur que vous me procureries quelq’un qui Lui paya Cette pension par cartier, et j’en ferois remettre La totalite a vos banquier a paris, mais en attendant je meur de peur que le pauvre jeune homme ne manque de tout. Je voudrois aussi lui ecrire, mais je ne scais coment Lui fair passér ma Lettre. Je suis desoller de vous importunér Mon cher monsieur franclin par la multitude de mes questions, mais a qui pourois-je avoir recour si ce n’est a vous? Qui d’aillieur etes si bien fait par votre humanite, exelant homme pour inspirér la plus grande confiance; La Mienne en vous est sans borne, Mon respectable amis, parce qu’elle derive de la plus tendre et de la plus juste veneration, dont vous m’avez penetree. Recevez en le fidel homage mon cher monsieur franclin et Souvenez-vous quelques fois, de la personne du Monde qui vous aime Le plus, et qui fait le plus grand cas de votre amitie.
M: DOUAIRIERE DU Duc DE DeuxpontsCTESSE DE FORBACH
 
Endorsed: Comtesse de Forbach
Notation: 18. Aout 1778
